DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/1/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mattice et al. (US Patent Pub. 20020142831; referred to hereinafter as Mattice).
Claim 1:	Mattice disclose an electronic gaming machine (0029) comprising, a cabinet defining an interior space (figure 1), a door releasably fastened to the cabinet, the door operable to move between a locked state preventing access to the interior space and an unlocked state permitting access to at least a portion of the interior space (0030 & 0036),  and a security housing comprising a locking assembly and an optical switch coupled to a processor, the locking assembly comprising an actuator defining a channel, the optical switch comprising a transmitter and a receiver, wherein, when the door engages the locking assembly, the actuator is operable to move the channel to align with the transmitter and the receiver to form an optical path between the transmitter and the receiver through the channel, and the optical switch is operable to communicate the locked state (0036-0044). 
Claim 2:	Mattice disclose when the door disengages the locking assembly, the actuator is operable to move the channel to block the optical path between the transmitter and the receiver through the channel thereby discontinuing the optical path and the optical switch is operable to communicate the unlocked state (0038-0044).
Claim 3:	Mattice disclose the optical switch is operable to monitor a) the optical path formed between the transmitter and the receiver when the door is in the locked state, and b) a discontinued optical path when the door is in the unlocked state, and to communicate one of the locked state and the unlocked state based on the optical path formed and the discontinued optical path (0040-0050).	Claim 4:	Mattice disclose locking assembly includes a latch, the door includes a striker, wherein the striker engages the latch to secure the door is in the locked state (0047-0050).
Claim 5:	Mattice disclose when the striker engages the latch, the latch rotates and secures the striker in the locked state (0047).
Claim 6:	Mattice disclose the actuator is coupled to the latch wherein, when the door engages the latch, the latch and the actuator are operable to move the channel to align with the transmitter and the receiver to form the optical path between the transmitter and the receiver through the channel, and the optical switch is operable to communicate the locked state (0044-0050).
Claim 7:	Mattice disclose the security housing defines an opening through which the striker is received (figure 5).
Claim 8:	Mattice disclose a cable coupled to the door, wherein when the door moves from the locked state to the unlocked state, the cable and the actuator are operable to disengage the striker from the latch, thereby rotating the actuator to discontinue the optical path through the channel (0045).
Claim 9:	Mattice disclose the cable is engaged to move the actuator, the actuator is operable to rotate and optically block the channel (figures 5-9 & 0044-0046).
Claim 10:	Mattice disclose a spring coupling the actuator to the latch, and relaying movements between the latch and the actuator (0037).
Claim 11:	Mattice disclose the optical switch defines a latch access to receive the channel that forms the optical path when the door is in the locked state (figures 9A-D & 0046-0050).
Claim 12:	Mattice disclose the locking assembly includes a latch, and the door includes a striker operable to engage the latch when the door is in the locked state, and wherein the actuator rotates to disengage the striker when the door is in the unlocked state, thereby optically blocking the channel and discontinuing the optical path (0036-0055).
Claims 13 & 16:	Mattice disclose the locking assembly further includes a latch rotatably coupled to the actuator, and the door includes a striker, and wherein when the striker engages the latch, the latch rotatably actuates the actuator to complete the optical path through the channel when the door is in the locked state (0036-0054).
Claim 14:	Mattice disclose the optical switch includes an optical transmitter operable to transmit an optical signal and an optical receiver operable to receive a transmitted signal, the optical transmitter and the optical receiver defining the latch access (0039).
Claim 15:	Mattice disclose the optical switch is arranged to position the transmitter above and the receiver below the actuator, when the door is in the locked state (0046-0048).
Claim 17:	Mattice disclose the channel is aligned with the optical transmitter and the optical receiver when the door is in the locked state (0039).
Claim 18:	Mattice disclose the actuator rotates and optically blocks the optical path from the optical transmitter to the optical receiver when the door is moving away from the locked state to the unlocked state (0044-0050).
Claim 19:	Mattice disclose the channel is not aligned with the optical transmitter and the optical receiver when the door is moving away from the locked state to the unlocked state (inherent, as the door is opening, thus channel not aligned).
Claim 20:	Mattice disclose a processor is coupled to at least one of a server computer and a gaming system, and wherein the locking assembly is operable to communicate to at least one of the processor, the server computer, and the gaming system, that the door is in the locked state when the optical path is formed, and the unlocked state when the optical path is discontinued (0050-0060).

Examiner’s Note
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rodriguez (7,553,237) refers to gaming machine for conducting a wagering game includes a cabinet having a top box mounted on a main body. The top box has a door for allowing user access to an inner area of the top box. A lock assembly in the top box locks/unlocks the door and a release assembly in the main body operates the lock assembly. The lock assembly and the release assembly are configured to automatically engage one another when the top box is mounted on the main body. Thus, no manual connection is needed between the two assemblies and the lock assembly may be preinstalled independently of the release assembly. Moreover, any suitable top box design may be used with the lock assembly, and any suitable main body design may be used with the release assembly. This allows the top box to be selected much later in an assembly process than previously possible.
Greenberg (8,616,982) refers to gaming terminal for conducting a wagering game includes a main body having a cabinet door and a top box positioned above the main body. The cabinet door has a closed position and an open position. The top box includes a crown that is moveable from a first position that prohibits access to the top box to a second position that provides access to the top box. The gaming terminal further includes a latching assembly for securing and releasing the crown. The latching assembly is configured to release the crown in response to the cabinet door being in the open position so as to permit movement of the crown from the first position to the second position. The latching assembly is further configured to secure the crown in response to the crown being moved from the second position to the first position when the cabinet door is in the closed position.

The referenced citations made in the rejection(s) above are intended to exemplify areas in the prior art document(s) in which the examiner believed are the most relevant to the claimed subject matter.  However, it is incumbent upon the applicant to analyze the prior art document(s) in its/their entirety since other areas of the document(s) may be relied upon at a later time to substantiate examiner's rationale of record.  A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).  However, "the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed ...." In re Fulton, 391F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIT PANDYA whose telephone number is (571)272-2823. The examiner can normally be reached M-F 9:30-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNIT PANDYA/Primary Examiner, Art Unit 3649